NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 2/14/2022.

Election/Restrictions
Claims 16-18, 21-24, 26-28, 30, 33, 37-39 & 41 are allowable. The restriction requirement between species in Sets I & II, as set forth in the Office action mailed on 10/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/16/2020 is withdraw.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Volz on March 3, 2022.
The application has been amended as follows: 
Amend claim 16 as follows: amend “a translatable member,” to -a translatable member, wherein the translatable member is a unitary structure,- in ll. 5.
Amend claim 16 as follows: incorporate dependent claim 40 at the end of claim 16.
Amend claim 33 as follows: amend “the at least one” to -at least one- in ll. 4.
Cancel claims 34-36 & 40.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious “surgical system comprising: (a) a control unit; (b) a surgical instrument comprising: i. a transmission portion having a translatable member, wherein the translatable member is a unitary structure, ii. an end effector, iii. one or more sensors communicatively coupled to the control unit, and iv. one or more motors communicatively coupled to the control unit, wherein at least one motor of the one or more motors is operable to translate the translatable member of the transmission portion, v. a body, wherein the translatable member distally and directly extends from the body to the end effector; (c) a remote controller communicatively coupled to the control unit; (d) a device interface; (e) a surgeon interface, wherein the device interface is communicatively coupled to the remote controller, the control unit, and the surgeon interface; and (f) a device input configured to receive a condition parameter, wherein the control unit is operable to receive an input signal from the one or more sensors; wherein the control unit is operable to output one or more signals to the one or more motors; wherein the control unit is operable to output one or more signals to the remote controller; wherein the surgeon interface is operable to output one or more signals to the device interface; wherein the remote controller is operable to output one or more signals to the device interface; and wherein the device interface is operable to output one or more signals to the control unit; wherein the device interface is configured to 
The closest prior art is regarded as Wang et al. (2003/0065311, previously cited).  With respect to claim 16, Wang et al. disclose a surgical system comprising a translatable member that distally and directly extends from a body to the end effector, but fails to specifically disclose a translatable member that is a “unitary structure” that “distally and directly extends from a body to the end effector” and “at least one of the one or more sensors is positioned within the body and spaced apart from the translatable member” in combination with the other claim limitations.  With respect to claim 37, Wang et al. disclose a surgical system comprising “a translatable member operatively connected to a rotatable member such that rotation of the rotatable member is configured to translate the translatable member” and “a casing having at least the rotatable member and the translatable member a portion of the transmission portion and at least one of the one or more sensors positioned therein, wherein at least one of the one or more sensors are fixedly coupled relative to the casing within the casing”.  
Claims 16-18, 21-24, 26-28, 30, 33, 37-39 & 41 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYMI E. DELLA
Primary Examiner
Art Unit 3794